UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6908



EDWARD ALVIN MORTON,

                                              Plaintiff - Appellant,

          versus


CLARK SINCLAIR, Sheriff; JAMES A. KENSEY,
County Commissioner; JOHN DOE; JANE DOE, in
their individual capacities,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (CA-99-120)


Submitted:   November 9, 1999            Decided:   December 13, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Alvin Morton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Alvin Morton appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.              We

have reviewed the record and the district court’s opinion and find

no reversible error.         Accordingly, we affirm on the reasoning of

the district court.      See Morton v. Sinclair, No. CA-99-120 (N.D.W.

Va. June 15, 1999).          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      -2-